Case 5:18-cr-00258-EJD Document 800-9 Filed 05/27/21 Page 1 of 5




        Exhibit 9
5/24/2021                    Case 5:18-cr-00258-EJD     Document
                                                Theranos’s               800-9
                                                           Culture of Secrecy ComesFiled
                                                                                    Back to05/27/21
                                                                                            Haunt It | VanityPage
                                                                                                              Fair 2 of 5




     B LO O D U N I C O R N




     THERANOS’S CULTURE OF SECRECY COMES BACK TO HAUNT IT
     Morale has collapsed at Theranos after the company voided its blood tests earlier this year.


                              BY MAYA KO S O F F
                              J U LY 1 1 , 2 0 1 6




     BY C A R LO A L L E G R I / R E U T E R S .




https://www.vanityfair.com/news/2016/07/theranos-culture-of-secrecy-comes-back-to-haunt-it                                  1/4
5/24/2021              Case 5:18-cr-00258-EJD     Document
                                          Theranos’s               800-9
                                                     Culture of Secrecy ComesFiled
                                                                              Back to05/27/21
                                                                                      Haunt It | VanityPage
                                                                                                        Fair 3 of 5

                    fter nearly a year of critical reports suggesting its proprietary blood-testing



     A              technology didn’t work the way founder Elizabeth Holmes claimed it did,
                    Theranos, a once high-flying Silicon Valley start-up, is a shell of its former self.

     Last week, regulators banned Holmes from owning or operating labs for two years and
     revoked the regulatory license belonging to Theranos’s California blood-testing facility. The
     sanctions take effect in 60 days, but it still remains unclear how the company will operate
     without Holmes’s leadership. Now more details about Theranos have emerged in a new
     report from The Wall Street Journal’s John Carreyrou, whose aggressive and critical
     coverage of the company was the first to reveal that the start-up, which was once valued at
     $9 billion, was less a Silicon Valley miracle product than well-marketed snake oil—
     something Holmes continued selling, until recently, to Theranos employees.

     Even as core parts of the company and its technology were were being investigated by
     regulators, Holmes maintained that Theranos was doing fine, keeping employees in the dark
     as to the scope of their troubles. At one presentation to employees in June, the Journal
     reports, Holmes showed a slide stating that Theranos had created more than 300 tests that
     relied on only a small amount of blood to function. What she didn’t say, though, was that the
     majority of these tests were still in the lab research phase. “Theranos’ employees, with their
     talent, dedication and leadership, are the soul of a company committed to providing
     actionable, affordable health-care information. Their skill and input have contributed to
     more than a decade of research and development, technologies that we are proud to begin
     introducing to the scientific community,” a Theranos spokesperson told the Journal.

     Theranos employees, who had remained loyal even in light of critical reporting about the
     company, reportedly grew less loyal after a Wall Street Journal story in May indicated that
     Theranos told regulators that it had voided “all” of the blood-testing results from its
     proprietary Edison machines from 2014 and 2015. As a result, tens of thousands of patients
     may have been given incorrect blood-test results, and their doctors may have administered
     unnecessary or potentially harmful treatment. The culture of secrecy that Holmes
     maintained—and which covered up Theranos’s shortcomings for years—reportedly forbade
     employees from discussing their projects with employees in other departments. New board
     members and advisers signed non-disclosure agreements preventing them from speaking to
     the press.


https://www.vanityfair.com/news/2016/07/theranos-culture-of-secrecy-comes-back-to-haunt-it                            2/4
5/24/2021                  Case 5:18-cr-00258-EJD     Document
                                              Theranos’s               800-9
                                                         Culture of Secrecy ComesFiled
                                                                                  Back to05/27/21
                                                                                          Haunt It | VanityPage
                                                                                                            Fair 4 of 5
     The stress of having her company come under fire is taking a toll on Holmes, it seems.
     Employees tell the Journal that the 32-year-old has lost weight and spends her days
     meeting with lawyers—though Holmes, who recently had her own net worth slashed from
     $4.5 billion to nothing by Forbes, also reportedly has been talking to producer Jason Blum
     about making a documentary about her own life and career. Hopefully its release won’t
     coincide with that of the upcoming Jennifer Lawrence Theranos movie.


     Wall Street’s 12 Most Salacious Scandals




     1 / 12




     P H OT O - I L LU S T RAT I O N BY B E N PA R K ; F RO M N B C / G E T T Y I M AG E S ( S T E WA R T ) .


     MARTHA STEWART The domestic doyenne, known primarily for teaching a whole class of homemakers the
     virtues of a perfectly-timed soufﬂé or a perfectly-folded sheet, imperfectly found herself in the Big House

https://www.vanityfair.com/news/2016/07/theranos-culture-of-secrecy-comes-back-to-haunt-it                                3/4
5/24/2021         Case 5:18-cr-00258-EJD        Document
                                        Theranos’s               800-9
                                                   Culture of Secrecy ComesFiled
                                                                            Back to05/27/21
                                                                                    Haunt It | VanityPage
                                                                                                      Fair 5 of 5
     for ﬁve months in 2004, after she was convicted for conspiracy and obstruction of justice related to selling
     shares of drugmaker ImClone Systems.




https://www.vanityfair.com/news/2016/07/theranos-culture-of-secrecy-comes-back-to-haunt-it                          4/4
